--------------------------------------------------------------------------------


EXHIBIT 1.1
Stock Purchase Agreement


STOCK PURCHASE AGREEMENT
 


 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
this 15th day of November, 2007.
 
BY AND AMONG
 
Tank Sports Inc., a corporation duly organized and existing under the laws of
California (“USA”), with its registered address at 10925 Schmidt Rd., EI Monte,
CA 91733 USA(the “Purchaser”);
 
and,
 
Each of the company and individuals on Schedule A attached hereto (collectively,
the “Sellers”, and each individually, a “Seller”);
 
Witnesseth


Whereas, Sellers own all of the issued and outstanding shares of capital stock
of People’s Motor International Company Limited (the “Company”), a limited
company duly organized and existing under the laws of British Virgin Island
(“BVI”) with its registered address at P.O. Box 957. Offshore Incorporation
Centre Road Town, Tortola, British Virgin Island;
 
 Whereas, each Seller desires to sell to Purchaser, and Purchaser desires to
purchase from each Seller, certain of the shares owned by each Seller such that
Purchaser shall acquire in the aggregate from all of the Sellers total of the
10,500,000 shares subject to the terms and conditions contained herein; and


Whereas, Sellers have authorized and caused the Company to enter into a set of
preliminary agreements with Purchaser, including Letter of Intent (dated
September 24, 2007) with its Amendment(dated September 27, 2007), and Custodial
Operation Agreement (dated September 27, 2007) with its Amendment (dated
September 27, 2007), specifically for the transaction contemplated herein.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties agree as follows:


ARTICLE I
Sale And Purchase Of Shares
1.01 Sale and Purchase
 
On the Closing Date (as defined in Article XII), each Seller shall sell, assign,
transfer and deliver to Purchaser, and Purchaser shall purchase, accept and
acquire from each Seller, all of each Seller’s right, title and interest in and
to the number of shares opposite each such Seller’s name as set forth on
Schedule A attached hereto (“Purchased Shares”), the aggregate of such Purchased
Shares being total issued and outstanding shares in the Company.


1.02  Consideration for Purchase
 
(a)
As Purchaser’s consideration for purchase and acquisition from each Seller’s
such Purchased Shares, Purchaser shall transfer the number of common shares of
its issued shares, which shares are restricted and control securities pursuant
to Rule 144 in the Securities Exchange Act of 1934 (as amended) (“SEC”) and are
quoted on the NASDAQ OTC Bulletin Board, opposite each such Seller’s name as set
forth on Schedule B attached hereto, the aggregate of such shares being
4,000,000 (“Consideration Shares”) subject to terms and conditions herein.
Purchaser shall apply for permission from authorities to transfer to Sellers
sixty percent (60%) of the Consideration Shares namely 2,400,000 shares after
the Closing Date.  The remaining forty percent (40%) of the Consideration
Shares, namely 1,600,000 shares, shall be transferred to Sellers on the one
hundred and eightieth (180th) day following the Closing Date.  The number of
Consideration Shares transferred to each Seller shall be as described opposite
to each Seller on Schedule B attached hereto. Purchaser shall make Sellers
officially, legally the holders of Consideration Shares.


1

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT
 

(b)
Together with the Consideration Shares set forth herein, as Purchaser’s
consideration for purchase and acquisition from each Seller’s such Purchased
Shares, Purchaser, on the Closing Date, shall grant each Seller a
warrant (“Warrant”) to purchase the number of common shares of its issued
shares, which shares are restricted and control securities pursuant to Rule 144
in SEC and are quoted on the NASDQ OTC Bulletin Board, which number is opposite
each such Seller’s name as set forth on Schedule C attached hereto and the
number of such shares in aggregate being 1,500,000, at an exercise price of
US$0.64 per share, subject to all terms and conditions contained on Schedule C.



1.03 Effective Time of Purchased Shares Transfer
 
The parties agree that all right, title and interest in and to the Purchased
Shares, including without limitation voting rights, rights to obtain dividends
and other distributions, and rights to dispose and/or transfer the Purchased
Shares in the future, shall be transferred to Purchaser upon the Closing Date,
notwithstanding the requisition by law or otherwise to obtain certain approvals
or to complete certain filings or registrations from or with competent
governmental agencies in connection with said transfer, which approvals or
filings or registrations shall be performed by Sellers with Purchaser’s
assistance within fifteen (15) days after the Closing Date and be obtained
promptly.
 
The parties agree that, Purchaser shall apply for approval within 3 working days
upon Closing Date, to make all right, title and interest in and to the
Consideration Shares, including without limitation voting rights, rights to
obtain dividends and other distributions, and rights to dispose and/or transfer
the Consideration Shares in the future, be transferred to Sellers upon the
Closing Date, notwithstanding the requisition by law or otherwise to obtain
certain approvals or to complete certain filings or registrations from or with
competent governmental agencies in connection with said transfer.


1.04 Stamp Duty and Share Transfer Taxes
 
All applicable stamp duty and share transfer taxes and other income taxes, if
any, arising by reason of the transfer of the Purchased Shares and/or
Consideration Shares shall be borne by Purchaser and/or Sellers oppositely
according to the law or regulations.


ARTICLE II
Assets and Debts
2.01 Assets
 
(a)
Sellers, jointly and severally, hereby agree, all of the assets owned by the
Company and its Affiliates(as defined below) as specified on Schedule D attached
hereto (“Assets”), shall remain its ownership status and condition, or in the
event owned by any of Sellers, shall be transferred to Purchaser on the Closing
Date.

 
(b)
Sellers, jointly and severally, present and warrant to Purchaser that until and
to the Closing Date, Sellers, the Company and its Affiliates didn’t, nor Sellers
cause the Company or its Affiliates to, sell, assign, encumber, devise, grant
any interest in or otherwise dispose of or otherwise transfer, or contract to
sell, assign, encumber, devise, grant any interest in or otherwise dispose of or
otherwise transfer, any of the assets, nor mortgage, pledge or subject any of
the assets to any Burden(as defined below); unless otherwise directed by the
Letter of Intent and Custodial Operation Agreement, together with their
Amendments.

 
(c)
Sellers, jointly and severally, present and warrant to Purchaser that he/they
did not negotiate with anyone other than Purchaser for, or participate with
anyone other than Purchaser in, the acquisition of any direct or indirect
interest in all or any of the assets.


2

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

“Affiliate” shall mean any person or entity that, directly or indirectly,
controls, is controlled by or is under direct or indirect common control with,
the Company. The term control (including its use in the terms “controlled by”
and “under direct or indirect common control with”) shall mean the ownership,
directly or indirectly, of more than fifty percent (50%) of the voting
securities of such person or entity. A list of such Affiliate of the Company is
attached hereto as Schedule E.


“Burden” shall mean any and all pledges, mortgagee, liens, charges,
encumbrances, security interests, claims, demands, duties or other title defects
of any kind, conditional sales and/or other types of title retention
arrangements, pledges, privileges, options (except as provided in this
Agreement), subordination(s) to any right or claim of any person(s) or
entity(s), or any other restrictions including any restriction as to transfer or
as to use or possession thereof, whether perfected or otherwise, except those in
favor of Purchaser.


2.02 Debts
 
Purchaser agree that other than the debt (“Debts”) as described on Schedule F
attached hereto, which shall be born by the Company and its Affiliates, unless
which was set forth on Schedule F, shall be born by Sellers. Should any claim on
products liability arise after Closing Date, the Company and its Affiliates
would bear the deduction make by insurance agency according to the policy.
Purchaser agrees that, Sellers will not be regarded as having breached Clause
3.11 if, (i) there would be any debts of the Company and it Affiliates that do
not forth on Schedule F, and; (ii) amounts of those debts do not exceed RMB
￥800,000.00.


ARTICLE III
Representations And Warranties Of Sellers


Sellers, jointly and severally, hereby represent and warrant to Purchaser that
hereunder, each of which is material to and is being relied upon by Purchaser:
 
3.01 Organization and Standing of the Company and its Affiliates
 
(a)
The Company and its Affiliates are organized, validly existing and in good
standing under the laws of respective jurisdiction.  The Company and it’s
Affiliates have all requisite power and authority to own, lease, hold and
operate their assets and properties and to conduct their business as and where
they owned, leased, held, operated and/or conducted, as the case may be, and to
hold all franchises, licenses and permits necessary or required therefore.



(b)
The Company and its Affiliates are duly qualified to do business and are in good
standing in all jurisdictions in which they operate their business or own or
lease property.  Set forth on Schedule E is a true and complete list of all
jurisdictions (foreign and domestic) in which the Company and its Affiliates are
licensed or qualified to do business and each jurisdiction where the Company and
its Affiliates do business and/or own or lease real and/or personal property.



3.02 Authority
 
(a)
Each Seller has all requisite power, capacity and authority to execute, deliver
and perform this Agreement and the documents and agreements furnished hereunder.
Sellers represent and warrant to Purchaser that the sale of the Purchased Shares
to Purchaser are not prohibited or impeded by the Articles of Association of the
Company or all applicable laws.



(b)
The execution and delivery of this Agreement and the documents or agreements
furnished or caused to be furnished hereunder by Sellers, and the performance by
Sellers of the transactions contemplated herein have been duly authorized by all
necessary action on the part of each such Seller, and no further action on the
part of any Seller is or will be necessary to make this Agreement and such other
documents or agreements valid and binding on such parties and enforceable
against such parties in accordance with its terms. Each Seller’s execution,
delivery and performance of this Agreement and such documents, and the
consummation of the transactions contemplated herein and therein, do not and
will not, with the passage of time, the giving of notice or otherwise:-



(i)
result in a violation or breach of any provision of or constitute a default
under the Articles of Association of the Company or any other of the Company’s
charter documents, or of any resolution of the shareholders of the Company, or
any other corporate or shareholder obligation;

 
(ii)
conflict with, violate or result in a breach, acceleration or termination of any
provision or constitute a default under any term or provision of any Burden,
shareholder agreement, indenture, loan agreement, promissory note, credit
agreement, security agreement, lease, license, deed of trust, order, arbitration
award, judgment, decree, rule, regulation, law, contract, instrument or other
agreement to which any of Sellers or the Company (or its Affiliates) is a party
or by which any of Sellers or the Company (or its Affiliates) is otherwise
subject or bound; or



(iii)
violate of conflict with any other restrictions of any kind or nature nor result
in the creation of any Burden on the Purchased Shares and/or the assets of the
Company and its Affiliates nor the loss of any license or contractual right with
respect to the operations of the Company and its Affiliates.



 

 
3

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
 
 
3.03 Capitalization of the Company and its Affiliates.
 
The authorized capital and shares of the Company and its Affiliates as described
unless otherwise stipulated in Schedule E are fully paid up, issued and
outstanding. There are no other shares of the Company and its Affiliates issued
or outstanding. Each of the Purchased Shares and the issued shares of the
Affiliates have been duly authorized and are validly issued, fully paid and
non-assessable, and are owned beneficially and of record by the Sellers or the
beneficiary as set forth in Schedule A.  On the Closing Date, upon completion of
the sale and transfer of the Purchased Shares from each Seller to Purchaser in
accordance with this Agreement, Purchaser shall be the sole legal and beneficial
owner of the Purchased Shares, free and clear of any and all Burdens of any kind
or nature. There are no outstanding obligations, options, warrants, puts, calls,
rights to subscribe, agreements or other commitments or rights of any kind or
nature whatsoever to purchase any securities of the Company or its Affiliates,
nor are there any outstanding securities of the Company or its Affiliates which
are convertible into or exchangeable for any shares of the Company. The Company
or its Affiliates does not have any obligation of any kind or nature whatsoever
to issue any additional shares or other securities. Neither the Company, its
Affiliates nor any Seller has agreed to issue, purchase, sell, grant any
interest in or transfer any securities of the Company or its Affiliates to any
person or entity other than to Purchaser hereunder. There are no shareholder
agreements, close corporation agreements or similar agreements which affect the
rights or obligations of the shareholders of the Company and its Affiliates.
 
 
3.04 Financial Statements
 
The financial statements of the Company and the Affiliates till September 30,
2007, (the "Financial Report"), are attached as Schedule G. The Financial Report
(i) has been prepared in accordance with generally accepted accounting
principles in respective jurisdiction, consistently applied, (ii) fairly present
(as such concept is used in audited financial statements) the financial
condition of the Company and the Affiliates as of the dates thereof and the
results of operations for the periods then ended, and (iii) are true and
complete. The books of account and other financial records of the Company and
its Affiliates have been maintained in accordance with sound business practices.
There are no other documents which are necessary to fully understand the
financial statements of the Company and its Affiliates or make them not
misleading.
 
 
3.05 Title to and Condition of Real Property.
 
(a)
A list of the real property owned by the Company or its Affiliates and the
relevant Real Property Ownership Certificates are set out unless otherwise
stipulated in Schedule I. The Company or the Affiliates has obtained Land Use
Rights Certificates, each of which has been duly issued in the name of the
Company or the Affiliates, with respect to each of the parcels of land listed on
Schedule I(collectively, the “Land”), under which the Company or the Affiliates
has the unconditional and unrestricted right to the exclusive use of the Land
for a period of fifty (50) years (without any obligation on the part of the
Company or the Affiliates to make any further payments for such use) for
purposes of carrying out the activities of its business and all related
purposes(collectively, the “Land Use Right”). The Land Use Right will not be
adversely affected by the consummation of the transactions contemplated hereby,
and will continue after the Closing Date with the same force and effect and
under the same terms and conditions as existed prior to the date hereof. The
Company or the Affiliates has obtained Ownership Certificates, each of which has
been duly issued in the name of the Company or the Affiliates, with respect to
each of the buildings listed on Schedule I(collectively, the “Buildings”), under
which the Company or the Affiliates has the unconditional and unrestricted right
to the exclusive use of the Buildings for a period of fifty (50) years (without
any obligation on the part of the Company or the Affiliates to make any further
payments for such use, excluding tear and wear) for purposes of carrying out the
activities of its business and all related purposes(collectively, the “Ownership
of Buildings”). The Ownership of Buildings will not be adversely affected by the
consummation of the transactions contemplated hereby, and will continue after
the Closing Date with the same force and effect and under the same terms and
conditions as existed prior to the date hereof.

 

4

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

 

(b)  
 
An accurate and complete description of all leases entered into by the Company
or the Affiliates (“Leases”) that currently exist for the lease of any real
property by the Company or the Affiliates, whether as landlord or tenant
(“Leased Real Property”) are set forth in Schedule J. With respect to such
Leases and Leased Real Property:

 
(i)
all Leases are in writing and are duly executed and, none have been modified,
amended, sublet or assigned;

 
(ii)
the rental set forth in each such Lease is the actual rental being paid, and
there are no separate agreements or understandings with respect to the same;

 
(iii)
there is no default by the Company or the Affiliates or, to the best of each
Seller’s knowledge, any other party which affects the Leased Real Property;

 
(iv)
all surety bonds, insurance, security and other deposits required by such Leases
have been made and have not been refunded or returned, or their forfeiture
claimed, in whole or in part, by any lessor; and

 
(v)
where the Company or the Affiliates is the lessee, all leasehold improvements
are in good operating or working condition and repair, after taking into account
ordinary wear and tear, and are adequate for the operation of the business of
the Company or the Affiliates as presently conducted.

 

(c)    
The Land, Buildings and the Leased Real Property shall sometimes be referred to
hereinafter collectively as the “Real Property”. With respect to the Real
Property, including all leasehold improvements (unless otherwise directed in
Schedule I and Schedule J):

 
(i)
there is no condemnation or eminent domain proceeding of any kind pending or, to
the best of each Seller's knowledge, threatened against any of the Real
Property;

 
(ii)
the Real Property is occupied under valid and current certificates of occupancy,
governmental authorizations or the like, and the transactions contemplated by
this Agreement will not require the issuance of any new or amended permits or
governmental authorizations;

 

5

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT
 
(iii)
the Real Property does not violate, and all improvements are constructed in
compliance with, all applicable laws, and the Company or the Affiliates has
obtained all required licenses, permits and approvals required to possess and
operate its Real Property and conduct its business as it is presently being
conducted;

 

(iv)
there are no outstanding variances or special use permits affecting the Real
Property or its uses;

 
(v)  
no notice of a violation of any laws, or of any covenant, condition, easement or
restriction affecting the Real Property or relating to its use or occupancy, has
been given, nor is any Seller aware of any such violation;

 
(vi)
no portion of the Real Property is located within a special flood plain or
restricted use area as designated by any government authority;

 
(vii)
the Real Property has and will have as of the Closing Date adequate water
supply, storm and sanitary sewage facilities, telephone, gas, electricity, fire
protection, means of ingress and egress to and from public highways and other
required public utilities;

 
(viii)
to the best of each Seller’s knowledge there are no improvements made or
contemplated to be made by any public or private authority, the costs of which
are to be assessed as special taxes or charges against the Real Property, and
there are no present assessments with regard thereto;

 

(ix) 
 
all improvements made by the Company or the Affiliates constituting the Real
Property are without structural defects, were constructed in conformity with all
plans and specifications and applicable laws, are located entirely within the
boundary lines of the Real Property, and do not encroach upon any street or land
of others; and

 
(x) 
the Real Property either (A) is freely accessible directly from all public
streets on which it abuts, or (B) uses adjoining private land to access the same
in accordance with valid public easements. No Seller has any knowledge of any
condition which would result in the termination of such access.

 
3.06   Title to, Use and Condition of Certain Personal Property.
 
(a)
Schedule K sets forth a list of all machinery, equipment, furniture, fixtures,
tooling, dies, leasehold improvements and all other tangible personal
property (“Machinery and Equipment”) owned and/or used by the Company or the
Affiliates.

 
(b)
Unless otherwise directed in Schedule P, (i)The Company or the Affiliates owns
and possesses all right, title and interest in and to all of its Machinery and
Equipment. (ii)The Company or the Affiliates has all licenses, permits,
approvals, orders, certificates, and other authorizations as are necessary in
order to enable it to use, operate or handle its Machinery and Equipment as it
is currently being used, operated or handled; and (iii) the Machinery and
Equipment is free and clear of any and all Burden, except those in favor of
Purchaser.

 

(c)
 
The Company or the Affiliates owns and/or leases all of the assets, whether real
or personal property, necessary to carry on the operations of its respective
business as the same is presently conducted and has been conducted during the
twelve (12) month period immediately preceding the Closing Date. All of the
Machinery and Equipment owned by the Company or the Affiliates has been
maintained in good operating condition and is in a state of good maintenance and
repair, usable in the ordinary course of business. The Company or the Affiliates
enjoys peaceful and quiet possession of its Machinery and Equipment and, where
applicable, has the corresponding titles, invoices or other documentation
supporting ownership and the corresponding importation documentation evidencing
its legal presence in all jurisdictions.

 

6

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT
 
3.07   Proprietary Rights.
 
(a)
(i) Schedule M lists all Chinese and foreign patents, patent applications,
marks, symbols, trade names, trademarks, service marks, copyrights, copyright
applications, logos, permits, licenses and sublicenses (and agreements in
respect thereof or applications therefor) owned by the Company or the Affiliates
and/or used in the operations of the business of the Company or the Affiliates
(collectively, the “Scheduled Proprietary Rights”). The term “Proprietary
Rights” shall mean the Scheduled Proprietary Rights and all inventions, formulas
(patented and unpatented), trade secrets, technical know-how, methods,
operations, franchises, software processes (patented and unpatented) and process
instructions, patent, trademark and copyright histories, laboratory notebooks
and all other proprietary rights, documents, information and records, including,
but not limited to, all filings, registrations, or issuances of any of the
foregoing with or by any federal, provincial, state, local or foreign
regulatory, administrative or governmental office or offices, and all federal,
provincial, state and common law rights protecting such in China and throughout
the world, owned by the Company or the Affiliates and/or used in the operations
of the business of the Company or the Affiliates; (ii) Schedule M lists all
licenses and agreements under which the Company or the Affiliates has given the
right to use any of the Proprietary Rights to any third party; and (iii)
Schedule M lists all licenses and agreements under which the Company or the
Affiliates has the right to use any third party’s similar type of property in
connection with the business.

 
(b)
No proceedings have been instituted, are pending or, to the best of each
Seller’s knowledge, threatened which challenge the validity of the ownership or
use by the Company or the Affiliates of the Proprietary Rights or any third
party’s similar type of property.

 
(c)
No Seller has any knowledge of the infringing use of any Proprietary Rights or
the infringement of any of such companies respective Proprietary Rights by any
other person. Neither the Company or the Affiliates nor any Seller has received
any notice of conflict with the asserted rights of others with respect to the
Proprietary Rights or any third party’s similar type of property. The Company or
the Affiliates owns exclusively all formulas and technical know-how necessary to
manufacture all products manufactured and/or sold by the Company or the
Affiliates at any time during the past three (3) years.

 
(d)
The Company or the Affiliates is the sole and exclusive owner, free and clear of
all Burdens, of all right, title and interest in and to the Proprietary Rights
as regards its business in the manner presently used. The Company or the
Affiliates has the full right and authority to use the Proprietary Rights and
the use thereof by the Company or the Affiliates does not infringe any third
party's intellectual property rights; the Company or the Affiliates does not
(and will not) owe any royalty or other payments to any third party in
connection with the use of any of the Proprietary Rights.

 
(e)
The Company or the Affiliates has not given any indemnification against and/or
has agreed to defend claims for infringement with respect to its Proprietary
Rights as to any equipment, materials, products, services or supplies which the
Company or the Affiliates produces, uses, licenses and/or sells.

 
(f)
The Company or the Affiliates has not sold, assigned or transferred, or entered
into any agreement or any other arrangement within the past five (5) years, to
and/or with any other person, corporation, firm or entity, for the ownership
and/or use of proprietary rights or any similar rights owned and/or used (or
previously owned and/or used) by any other person, corporation, firm or entity.

 
 
7

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
 
3.08    Contracts
 
(a) 
Schedule N, to the best knowledge of each seller, sets forth a list of all
licenses, contracts, documents, agreements and other commitments (whether
written or oral) relating to or in any way connected with the Company or the
Affiliates’ operation of its business(collectively, “Contracts”), except the
oral and/or written leases for real and/or personal property with respect to the
same as discribed in Schdule J.

 
 
(b)
All Contracts are valid, subsisting and enforceable in accordance with their
terms and in full force and effect. Neither any Seller, the Company or the
Affiliates has violated or breached any provision of, any of the Contracts.
Neither the Company or the Affiliates nor, to the best of each Seller's
knowledge, is any third party in default (nor is any such default alleged to
exist) in any respect under the terms of any of the Contracts. There exists no
event or condition which, with the giving of notice, the lapse of time, or both,
would become a default under any Contracts. To the best of each Seller’s
knowledge, there is no event, happening, set of circumstances, threat or fact
which would lead such Seller to believe that any party to any of the Contracts
will terminate its contractual relationship with the Company or its Affiliates.
Each of the Contracts were entered into by the Company or the Affiliates in the
ordinary course of its business and Neither the Company nor its Affiliates has
waived, or agreed to waive, any right or rights under any of the same. None of
the Company or the Affiliates’ interests under any of their Contracts are
encumbered or subject to any term, condition or restriction except as stated in
the applicable Contract or as provided by law.

 
 
3.09   Compliance with Laws.
 
(a)
The Company and the Affiliates have complied with and are in compliance with all
laws, ordinances, regulations, rules, codes, executive orders, orders, judicial
and/or administrative decisions, license requirements or other requirements,
including without limitation, any building, land use, zoning, fire or
environmental laws or codes applicable to its business, the products
manufactured and sold thereby, the services provided thereby, the assets owned
and leased by the Company or the Affiliates, and/or any combination of such
activities. To the best of each Seller’s knowledge, there is no pending or
threatened investigation by any governmental or quasi-governmental body or
agency with regard to the operations of the Company or the Affiliates’ business.

 

(b)
The Company and the Affiliates are and have always been: (i) duly licensed,
possessing all franchises, easements, permits, licenses, approvals and other
authorizations for their respective business (collectively, “Permits”) required
by all applicable laws in their respective jurisdiction, that are necessary to
permit them to engage in their business and to own and operate their assets in
all applicable jurisdictions; and (ii) in compliance with all Permits. All such
Permits are listed on Schedule O and are valid, in full force and effect and not
subject to challenge. All reports, informational returns and updates which the
Company (including its Affiliates ) is required to file under any applicable
law, rule, regulation or order with regard to the foregoing have been filed in a
timely manner and all fees relating to the same have been paid. The Company or
its Affiliates has not breached any provision of, is not in default in any
respect under the terms of, nor has the Company or its Affiliates engaged in any
activity which would cause revocation or suspension of any of its Permits. No
action, proceeding or investigation contemplating the revocation or suspension
of any Permit is pending, threatened or likely to be instituted. To the best of
each Seller’s knowledge, there is no reason why any Permit would not be renewed.
The transfer of the Purchased Shares as contemplated herein will not affect the
validity or enforceability of Permits, Contracts or other rights and
entitlements.

 

8

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT
 
3.10 Litigation
 
Except as set forth on Schedule P, there are no administrative, governmental or
judicial (satisfied and/or unsatisfied) suits, claims, actions, arbitrations,
proceedings or investigations, pending or threatened, (a) which could relate to
or affect the Company or the Affiliates, or (b) against any Seller or the
Company or the Affiliates for the purposes of challenging, enjoining or
preventing the execution or delivery of this Agreement, the performance of the
terms and conditions hereof or the consummation of the transactions contemplated
hereby. No Seller is aware of any basis upon which any such suit, claim, action,
arbitration, proceeding or investigation could be brought or initiated. The
Company or the Affiliates is not bound by, subject to or in default under any
order, judgment, award, writ, injunction or other ruling of any court,
administrative or governmental authority.


3.11  Other Liability
 
Except as set forth in this Agreement or in any of the Schedules attached
hereto, there are no liabilities, claims, lawsuits or events which could be the
basis of a claim or lawsuit, loss, damage, deficiency, indebtedness,
responsibility or other obligation of any nature or kind whatsoever, whether
known or unknown, fixed or unfixed, liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise and whether due or to
become due. Except for instruments endorsed for collection in the ordinary
course of business, the Company or its Affiliates is not liable under, a party
to or an endorser, guarantor, surety, co-signor, co-maker or indemnitor of any
contract, agreement, commitment or obligation of any person, corporation, firm
or entity.
 
3.12  Taxes
 
(a)
Unless otherwise directed in Schedule D-1-2, the Company has: (i) timely filed,
on or prior to the ClosingDate, all Taxes (as defined below) returns, reports,
schedules, documents and declarations requires to be filed by any jurisdiction
to which the Company or its Affiliates is or has been subject; (ii) timely paid
in full all Taxes due and all Taxes claimed to be due by each such jurisdiction;
(iii) made timely withholdings and timely payments of any Taxes required to be
deducted and withheld from the wages or other amounts paid to employees of the
Company and its Affiliates or to others on or prior to the Closing Date; and
(iv) fully accrued in their respective financial statements all Taxes, for any
periods, not yet due.  All Tax returns, schedules and declarations filed by the
Company and its Affiliates correctly reflect, in all respects, the matters
required to be reported therein including, where appropriate, income, expense,
deductions, credits, loss carryovers and Taxes due, and such returns, schedules
and declarations have not been amended. There are no controversies or claims,
pending or otherwise, that have been asserted against the Company or its
Affiliates that any Seller has a reasonable basis to anticipate will be asserted
against the Company or its Affiliates or which would result in Burdens on any of
the assets of the Company or its Affiliates and/or the Purchased Shares or that
would result in any claim against Purchaser, the Company or its Affiliates, with
regard to Taxes.

 

9

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT


 

(b)
There are no outstanding agreements or waivers extending the statutory period of
limitations applicable to any Taxes return of the Company and its Affiliates for
any period.  No any taxing authority has audited any tax return of report filed
by the Company or its Affiliates for any taxable period beginning after
September 30th, 2007. No Seller has any knowledge that an audit of the Company
or its Affiliates’ tax returns is in progress and no Seller has any reason to
believe that any other audit is contemplated. Sellers have provided true,
correct and complete copies pf the Company or its Affiliates’ Tax returns for
each taxable period beginning on and after January 1st, 2005.

 
(c)
Tax and Taxes mean income taxes (whether federal, provincial, state, local or
foreign of other taxes on or measured by income, gross receipts, profits or
occupations), franchise taxes, excise taxes, employment taxes, unemployment
taxes, compulsory profit sharing distributions, payroll taxes, employee taxes,
employer taxes, sales and use taxes, personal property taxes(including any
liability for personal property taxes accruing, arising or in any way resulting
from or determined with respect to or in any way relating to or referenced by
any period prior to the Closing Date), transfer taxes, ad valorem taxes, value
added taxes, taxes levied on assets, per capita taxes, head taxes, taxes arising
as result of the transfer of the Purchased Shares or otherwise by virtue of the
consummation of the transactions contemplated in this Agreement, and any other
tax or taxes imposed, whether or not assessed, by any federal, provincial,
state, municipal, local or other governmental agency, foreign or domestic,
including assessments in the nature or taxes, as well as interest an penalties
on any of the foregoing, of the Company or its Affiliates, whether arising
before, on or after the Closing Date.

 
3.13 Labor Relations
 
The persons employed by the Company and its Affiliates on the Closing Date
hereof (collectively, the “Employees”) are solely and exclusively those
indicated in the payrolls and records of each of the Company and its Affiliates.
The Employees are listed by duties, relevant employment category and
remuneration on Schedule Q. The Employees have been duly remunerated for all
services performed by them in the course of their working relationship with the
Company and its Affiliates and such remuneration is in compliance with the
provisions of all applicable laws and contracts (including any collective labor
agreements). The Company or its Affiliates has established sufficient provisions
on their respective current financial statements to cover the relative payments
owed to each of their respective employees and any remuneration or rights which
have accrued but which are not yet payable. With respect to the remuneration
paid to the Employees, all contributions have been made relating to compulsory
health insurance and social security and the relevant amounts have been duly
paid, as provided under applicable law. The Company or its Affiliates is in full
compliance with all Laws and applicable labor collective agreements respecting
employment and employment practices, terms and conditions of employment, pay
equity and wages and hours, and laws and regulations concerning health and
safety in the workplace. There is no, unless otherwise directed in Schedule H,
labor strike, dispute, slowdown or stoppage actually pending, involving or
threatened against the Company or its Affiliates. No employment complaint or
grievance exists on the date hereof as regards any Employee. All vacation pay,
bonuses, commissions and other employee benefit payments are reflected and have
been accrued respectively in the books and records of the Company and its
Affiliates. No payments of salary, pension, bonuses or other remuneration of any
nature have been made or authorized since September 30th, 2007, to any officers,
directors, former directors, shareholders or employees of the Company and its
Affiliates or to any person or entity not dealing at arm’s length with any of
the foregoing, except in the ordinary course of business and at regular rates.
The terms of employment applicable and actually applied to the Employees are
solely those provided by the applicable law and by the provisions of the
applicable collective labor agreement. No special terms of employment exist, of
a collective or individual nature, which provide for the regulation of the
relationship with the Employees or with any of them in a manner other than that
of the provisions referred to herein. No pension scheme arrangements have been
put in place other than those required by provisions of law. The duties actually
performed by each of the Employees correspond to the relevant category specified
in respect of that Employee in Schedule Q, except as otherwise provided on such
Schedule. No disputes or claims for remuneration adjustments or of any other
kind by any Employee, or by the relevant trade unions, are pending and no
situation exists which may give rise to any such disputes or claims in the
future. No person having had or now having a business relationship with the
Company and its Affiliates has any right to assert a claim based on the
subordinated nature of such relationship.
 

10

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT
 
3.14 Distributors. Sales Representatives and Agents
 
Attached hereto as Schedule R is a complete and accurate list of all
distributors, sales representatives, agents, and business finders used by the
Company and its Affiliates. Neither the Company nor its Affiliates is in breach
of any such distribution, sales representative, agency or business finder
agreements. Neither the Company nor its Affiliates has duplicated the award of
exclusive rights to different persons or entities within the same territory. The
relationships between the Company(including its Affiliates) and its
distributors, sales representatives, agents, and business finders have been
established and conducted in such a way that no such person is entitled to claim
that he/she is an employee of the Company or its Affiliates.


3.15 Inventory
 
All items of the Company and its Affiliates’ inventories of raw materials, work
in process, finished goods, packaging materials and supplies, point of sale
supplies, color cards, brochures, printed materials, signs and displays are in
good condition and of a quality usable and salable in the ordinary course of
business, unless otherwise directed in Schedule D-1-9 and Schedule D-2-3. Both
Parties agree the details of inventory shall be determined by counting on
September 30th, 2007.


3.16 Warehouses
 
Schedule S sets forth a complete, correct and segregated list by company, of all
warehouses and other locations, other than the Leased Real Property, at which
any assets of the Company and its Affiliates are situated, together with a
description of the assets at such location.


3.17 Bankruptcy
 
No proceedings, whether voluntary or involuntary, are pending or threatened
against the Company, its Affiliates or any Seller, nor is the Company, its
Affiliates or any Seller contemplating any such proceedings, under the
bankruptcy laws and/or receivership or similar laws of China or of any other
country or jurisdiction.


3.18 Satisfactory Relationships
 
The Company and its Affiliates’ relationships with customers, vendors,
suppliers, employees, governmental authorities, health care organizations and
others with whom the Company or its Affiliates  has dealings are satisfactory
and have not suffered any adverse deterioration since September 30th, 2007. To
the best of each Seller’s knowledge, there is no proposed or contemplated
termination or other changes in such satisfactory relationships. The Company or
its Affiliates is not required, in the ordinary course of its business, to
provide any bonding or any other financial security arrangements in connection
with any transactions with any customers or suppliers.


3.19 Subsidiaries and Equity Investments.
 
The Company or its Affiliates has no subsidiaries, or any direct or indirect
beneficial or equity interest, or debt convertible into any equity interest, in
any entity, corporation or otherwise other than set forth in Schedule D. The
Company has no obligation or right of any kind or nature whatsoever to purchase
any shares, securities or any other form of investment or interest in any
entity, corporation or otherwise.
 

11

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

 
3.20 Representations and Warranties
 
Each of the representations and warranties of Sellers set forth in this Article
III, each of which is material to and is being relied upon by Purchaser, shall
be true and correct as of the Closing Date.


3.21 Disclosure
 
no representations or warranties of Sellers contained in this Agreement, and no
statements contained herein or in any schedule, agreement, document, instrument
or communication furnished to Purchaser pursuant hereto, contains any untrue
statement of fact, or omits to state a fact which is necessary in order to make
the statements contained herein or therein in light of the circumstances under
which they were made not misleading. There is no fact to the best of Sellers’
knowledge to Sellers which is not disclosed herein or which could adversely
affect the operations, properties or financial condition of the Company.


ARTICLE IV
Representations And Warranties Of Purchaser


Purchaser hereby represents and warrants to Sellers that hereunder, each of
which is material to and is being relied upon by Sellers:-


4.01 Organization, Good Standing and Authority of Purchase
 
Purchaser is a company duly organized, validly existing and in good standing
under the law of USA and has full corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution,
delivery and performance of this Agreement have been authorized by Purchaser,
which authorization constitutes all necessary corporate action on the part of
Purchaser to execution, delivery and performance of this Agreement. This
Agreement, and all documents required to be executed and delivered by Purchaser
hereunder, constitute legal, valid and binding obligation of Purchaser
enforceable in accordance with their terms.


4.02 No Conflict
 
Purchaser represents and warrants that neither the execution and delivery of
this Agreement, nor its performance hereto does or will:-


 
(a)
violate, conflict with or constitute a default under any provision of its
constitutional documents (if any) or applicable law;



 
(b)
conflict with or result in a breach of any agreement to which Purchaser is a
party or by which its properties are bound other than such covenants and
agreements with respect to which failure to perform would not have a material
adverse effect on the transactions contemplated by this Agreement;



 
(c)
violate any judgment, order, injunction, decree or award of any court,
administrative agency or governmental body against, or binding upon, Purchaser
or its properties; or



 
(d)
constitute a violation by Purchaser of any law or regulation applicable to it or
its properties.



4.03 No Broker or Finder
 
No broker, finder or agent has acted directly or indirectly for Purchaser in
connection with this Agreement or with the transactions contemplated by this
Agreement.


4.04 Representations and Warranties
 
Each of the representations and warranties of Purchaser set forth in this
Article IV, each of which is material to and is being relied upon by Sellers,
shall be true and correct as of the Closing Date.




12

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT
 
ARTICLE V
Survival Of Presentations And Warranties


5.01 Survival of Representations and Warranties of Sellers
 
Unless otherwise indicated herein, the covenants, representations and warranties
of Sellers contained in this Agreement and any agreement, instrument,
certificate or other document executed or delivered pursuant hereto or thereto
shall survive by one (1) year upon the Completion of the transactions
contemplated hereby.


5.02 Survival of Representations and Warranties of Purchaser
 
Unless otherwise indicated herein, the covenants, representations and warranties
of Purchaser contained in this Agreement and any agreement, instrument,
certificate or other document executed or delivered pursuant hereto or thereto
shall survive by one (1) year upon the Completion of the transactions
contemplated hereby.


5.03 Interruption Due to Notice of Claim
 
For the purpose of this Article V, Purchaser and Sellers agree that each
representation and warranty, and the covenants contained in this Agreement will
continue to survive beyond the relevant terms indicated under Section 5.01 and
5.02 abovementioned, until the relevant claim of indemnity has been resolved as
provided for in this Agreement.


ARTICLE VI
Covenants
6.01 Further Assurance
 
Notwithstanding the Completion, if Purchaser considers or is advised that any
further assignment conveyance, consents or other documents are necessary or
desirable to vest, perfect, confirm or record in Purchaser title to the
Purchased Shares or to aid in the prosecution, defense or enforcement of any
rights arising from the sale and transfer or the Purchased Shares including all
interests rights pertaining to such Purchased Shares, each Seller shall execute
and deliver promptly to Purchaser any and all deeds, assignments, power of
attorney, consents or other documents and do all things requested by Purchaser
to vest, perfect or confirm title to the Purchased Shares in Purchaser or to
convey such other rights as provided herein or to otherwise carry out the intent
of this Agreement.
 
Notwithstanding the Completion, if Sellers considers or is advised that any
further assignment conveyance, consents or other documents are necessary or
desirable to vest, perfect, confirm or record in Sellers title to the
Consideration Shares or to aid in the prosecution, defense or enforcement of any
rights arising from the sale and transfer or the Consideration Shares including
all interests rights pertaining to such Consideration Shares, Purchaser shall
execute and deliver promptly to Sellers any and all deeds, assignments, power of
attorney, consents or other documents and do all things requested by Sellers to
vest, perfect or confirm title to the Consideration Shares in Sellers or to
convey such other rights as provided herein or to otherwise carry out the intent
of this Agreement.


6.02 No Public Announcements
 
Except as otherwise mandatorily required under any applicable laws, regulations
or rules issued by any  government, public body or authority, regulatory
authority or stock exchange authority having jurisdiction on either party, none
of the parties to this Agreement nor any subsidiary and affiliate thereof shall
make any public announcement relating to the transactions contemplated by this
Agreement, without the prior consent of the other party.


6.03 Confidentiality
 
Upon execution of this Agreement and for an indefinite term thereinafter,
Sellers shall keep confidential and shall not disclose to any person, company,
corporation, firm or entity any information, documents and/or materials relating
to the Company or the content of this Agreement, except to the extent disclosure
of any such information is required by laws, authorized by Purchaser or
reasonably occurs in connection with dispute over the terms of this Agreement.
 
6.04 Supplemental Disclosure
 
Sellers will immediately notify Purchaser of any event or circumstance which (a)
makes it necessary to correct any representation and warranty in Article III
which has been rendered inaccurate thereby, or (b) arises hereafter and which,
had it existed on or prior to the date hereof, would have resulted in an
inaccuracy in a representation and warranty in Article III.


 

13

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT
 
ARTICLE VII
Sellers’s Obligations


7.01 Accuracy of Representations and Warranties
 
All representations and warranties made by Sellers in this Agreement shall be
true and correct in all respects on and as of Signing, and Sellers shall have
performed or complied in all respects with all covenants, agreements and
conditions contained in this Agreement which are required to be performed or
complied with. But the Investment Sellers (as defined in Schedule A) only take
the obligations under Clause 3.02 hereof.




7.02 Transfer of Title
 
Sellers shall execute and deliver this Agreement and such other documents
required to be executed and delivered by Sellers pursuant to this Agreement in
order to give effect to the transaction contemplated hereby or to vest in
Purchaser good and valid title in and to the Purchased Shares and confer on
Purchaser all such other rights or powers incidental or in relation to the
Purchased Shares, including without limitation voting rights, rights to obtain
dividends and other distributions, and rights to dispose and/or transfer the
Purchased Shares in the future. Sellers shall sign and deliver to Purchaser such
other documents necessary in order to properly register Purchaser as owner of
the Purchased Shares.




ARTICLE VIII
Purchaser’s Obligations


8.01 Accuracy of Representations and Warranties
 
All representations and warranties made by Purchaser in this Agreement shall be
true and correct in all respects on and as of Signing, and Purchaser shall have
performed or complied in all respects with all covenants, agreements and
conditions contained in this Agreement which are required to be performed or
complied with.


8.02 Further Assurances
 
Purchaser shall cooperate or cause the Company to cooperate with Sellers and
shall execute and deliver or cause the Company to execute and deliver to Sellers
such other instruments and documents and take such other actions as may be
reasonably requested by Sellers in order to carry out, evidence and confirm the
rights and the intended purpose of this Agreement.


8.03 Promise not to sell the Land Use Right and Ownership of Buildings
 
Purchaser promises not to sell the Land Use Right and/or Ownership of Buildings,
also not to result in the same case as if the Land Use Right and/or Ownership of
Buildings had been sold, within three (3) years upon the Closing Date or before
the Company is listed in AMEX, NASDAQ, NYSE or other major Security Exchanges,
unless the deputy of Sellers consents.
 
Each Seller shall jointly nominate a deputy upon the Closing Date for reason of
here above.


ARTICLE IX
Conditions Precedent To Obligations Of Purchaser


The obligation of Purchaser to consummate the transaction contemplated by this
Agreement shall be subject to Sellers’ satisfaction, or written waiver by
Purchaser, on or prior to the Closing Date, of each of the following
conditions:-


9.01 Accuracy of Representations and Warranties and Performance of Obligations
 
All representations and warranties made by Sellers in this Agreement and in any
other document of Sellers delivered pursuant hereto shall be true and correct in
all respects on and as of the Closing Date, and Sellers shall have performed or
complied in all respects with all covenants, agreements and conditions contained
in this Agreement on its part required to be performed of complied with at or
prior to Closing Date, and Purchaser shall have received a certificate signed by
each such Sellers to the foregoing effect.


 

14

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT
 
9.02 Transfer of Title in and to the Purchased Shares

Sellers shall execute such instrument of transfer, each bearing the requisite
stamp duty in relation to the sale of the Purchased Shares, such transfer to be
in favor of Purchaser, and take such other action as determined by Purchaser to
transfer to Purchaser good and marketable title in and to the Purchased Shares
and to properly change the relevant register in the shareholder’s book of the
Company or any other documents.


9.03 No Contrary Judgment
 
The Completion shall not violate any order, decree or judgment of any court or
governmental body having competent jurisdiction and no claim, action, suit,
proceeding or investigation shall have been commenced, be pending or threatened
which questions the validity of this Agreement or of any action taken or to be
taken to consummate the transaction contemplated hereby or which is likely to
materially and adversely affect the value of the Company, the Affiliates or the
Purchased Shares.


ARTICLE X
Conditions Precedent To Obligations Of Sellers


The obligation of Sellers to consummate the transaction contemplated by this
Agreement shall be subject to Purchaser’s satisfaction, or written waiver by
Seller, on or prior to the Closing Date, of each of the following conditions:-


10.01 Accuracy of Representations and Warranties and Performance of Obligations
 
All representations and warranties made by Purchaser in this Agreement and in
any other document of Purchaser delivered pursuant hereto shall be true and
correct in all respects on and as of the Closing Date, and Purchaser shall have
performed or complied in all respects with all covenants, agreements and
conditions contained in this Agreement on its part required to be performed of
complied with at or prior to the Closing Date, and Sellers shall have received a
certificate signed by an officer of Purchaser to the foregoing effect.


10.02 Consents
 
All authorizations, permits, consents, or approval of any and all governmental
regulatory authorities and other third parties required to be obtained by
Purchaser or which are necessary to consummate the transaction contemplated in
this Agreement shall have been obtained and shall be in full force and effect.


10.03 No Contrary Judgment
 
The Consideration Shares transactions shall not violate any order, deed of
judgment, of any court or governmental body having competent jurisdiction and no
claim, action, suit, proceeding of investigation shall have been commenced, be
pending or threatened which questions the validity of this Agreement or of any
action taken or to be taken to consummate the transactions contemplated hereby.


10.04 Resolutions
 
Purchaser shall deliver copies, certified by the Secretary or Assistant
Secretary of Purchaser, of resolutions of Purchaser’ board of directors
authorizing the execution, delivery and performance of this Agreement and all
other agreements, documents and instruments relating hereto and the consummation
of the transactions contemplated in this Agreement, which certification shall
recite that such resolutions have not bee subsequently amended, modified or
rescinded and are in full force and effect.


ARTICLE XI
Indemnification


11.01 Sellers’s Indemnification
 
11.01.1
Sellers agrees to indemnify, defend and hold Purchaser, its directors, officers,
employees, subsidiaries, affiliates and the successors and assigns, of any of
the foregoing (“Purchaser’s Indemnitees”) harmless from and against any and all
claims, liabilities, obligations, demands, damages, losses, costs, expenses
(including reasonable attorneys’ fees and expenses), fines, penalties, judgments
and amounts paid in settlement, imposed on, asserted against or incurred by
Purchaser’s Indemnitees (collectively, “Purchaser’s Losses”) and which arise out
of, in connection with, result from or are incident to any of the following:-
 
any misrepresentation or breach of any representation, warranty, covenant,
obligation or agreement of Sellers under this Agreement or in any Schedule,
document or agreement furnished or to be furnished by Sellers under this
Agreement; and




15

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

 
 
(a)
any claims, demands, suits, investigations, proceedings or actions by any third
party containing or relating to allegations that, if true, would constitute a
breach of, or misstatement in, any one of the representations and warranties of
Purchaser.




11.01.2
Both parties understand and acknowledge that any liability, debt, responsibility
or duty with respect to the Purchased Shares before the transfer, whether actual
or contingent, having occurred or possible to occur in the future, shall be born
by Sellers notwithstanding that Sellers have transferred to Purchaser all its
titles, interests and rights to and in the Purchased Shares. In the event that,
after the Purchased Shares transfer, Purchaser is claimed by any party or is
required by law to incur any liability, debt, responsibility or duty in
connection with the Purchased Shares or the Company, Sellers shall indemnify,
hold Purchaser harmless or cause the Company to indemnify, hold Purchaser
harmless from and against all such liability, debt, responsibility or duty. But
such indemnify will not exceed the value of 40% of Consideration Shares and 40%
of Options (both are US$ 0.64 per share).



11.02 Purchaser’s Indemnification
 
Purchaser agrees to indemnify, defend and hold Sellers harmless from and against
any and all claims, liabilities, obligations, demands, damages, losses, costs,
expenses (including reasonable attorneys’ fees and expenses), fines, penalties,
judgments and amounts paid in settlement, imposed on, asserted against or
incurred by Sellers and which arise out of, in connection with, result from or
are incident to any misrepresentation or breach of any representation, warranty,
covenant, obligation or agreement of Purchaser in this Agreement or in any
document or agreement furnished or to be furnished by Purchaser under this
Agreement.


11.03 Claim for Indemnification
 
Any party seeking indemnification under the provisions of this Agreement, within
sixty (60) days of the time it discovers that it has a claim against another
party or promptly upon receipt of written notice of any claim or the service of
a summons or other initial legal process upon it in any action instituted
against it which relates to this Agreement, shall give written notice of such
claim, or the commencement of such action, to the party from whom
indemnification will be sought hereunder.




ARTICLE XII
Completion/Closing Date


This Agreement will go into effect upon the signing of both Parties, the signing
date will be Closing Date. (“Completion”). The parties will in good faith use
all reasonable efforts to achieve the Completion


ARTICLE XIII
Termination


This Agreement may be terminated and upon such termination the SPA contemplated
herein shall be abandoned at any time within one hundred and eighty (180) days
upon Closing Date under any one of the following circumstances:-


(a)
by mutual written consent of the parties hereto;



(b)
by Purchaser or Sellers, if the other fails to satisfy and/ or perform the
conditions precedent set forth in Article IX and X;



(c)
by Purchaser or Sellers, if any court of competent jurisdiction or any
governmental body or agency shall have issued an order, decree or ruling, or
taken any other action, restraining, enjoining or otherwise prohibiting the
consummation of the transaction contemplated by this Agreement;

 
(d)
by Purchaser, if, as a result of Purchaser’s investigation of the Company or the
Purchased Shares, the same are deemed to be frustration of the Agreement;



(e)
by Purchaser or Sellers if, in the case of Purchaser, there has been a material
misrepresentation or breach of warranty in the representation and warranties of
Sellers made under this Agreement or if, in the case of Sellers, there has been
a material misrepresentation or breach of warranty in the representation and
warranties of Purchaser made under this Agreement.


 
16

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
 
Any termination pursuant to this Article XIII will not affect the obligations of
the parties under Article XIV (Expenses) or Section 6.03 (Confidentiality), and
will be without prejudice to either party’s legal rights and remedies available
to such party by reason of the other party’s breach of this Agreement occurring
prior to such termination. Notwithstanding anything in this Agreement to the
contrary, if Purchaser: (i) has complied with all of the conditions contained in
Article X; (ii) has notified any of Sellers of its intention to consummate the
transactions contemplated under this Agreement, and (iii) is ready and able to
transfer the Consideration Shares to Sellers if the transaction hereunder is not
consummated due to the refusal of Sellers to perform any of its obligations
under this Agreement, Purchaser will be entitled to specifically enforce the
terms of this Agreement in a court of competent jurisdiction, it being
acknowledged that monetary damages available to Purchaser in such case cannot be
adequately determined at law. If the Sellers has transferred the Purchased
Shares to Purchaser if the transaction hereunder is not consummated due to the
refusal of Purchaser to perform any of its obligations under this Agreement,
Sellers will be entitled to specifically enforce the terms of this Agreement in
a court of competent jurisdiction, it being acknowledged that monetary damages
available to Sellers in such case cannot be adequately determined at law.


ARTICLE X IV
Expenses


The attorney fee and accountant fee shall be born by Purchaser and Sellers in
half. Purchaser agrees that the portion bore by Sellers may be paid by the
Company. In reason of this approach, Sellers shall make sure such payment will
match the Article of Associations of the Company.
 
 
ARTICLE XV
Arbitration Proceeding


Any dispute arising out of or in connection with this Agreement, including those
relating to the interpretation, application or termination for whatever reason
of this Agreement, which is not settled amicably within forty-five (45) days by
Sellers and Purchaser, at either party’s request shall be submitted for final
determination by arbitration in accordance with the CIETAC Arbitration Rules as
at present in force and as may be amended from time to time. The place of
arbitration shall be in Shanghai at China International Economic and Trade
Arbitration Committee (CIETAC) Shanghai Branch. Any such arbitration shall be
administered by CIETAC in accordance with CIETAC Procedures for Arbitration in
force at the date of this contract including such additions to the CIETAC
Arbitration Rules as are therein contained. The arbitration panel shall consist
of three (3) arbitrators. Two arbitrators shall be appointed, one by Sellers and
one by Purchaser. The party requesting arbitration shall, simultaneously with
such request, appoint one arbitrator and shall notify the other of such
appointment together with the arbitrator’s acceptance. Within ten (10) business
days of the receipt of such notice, the other party shall appoint the second
arbitrator and shall notify the requesting party of such appointment together
with the arbitrator’s acceptance. The third arbitrator, who shall act as
Chairman of the arbitration panel, shall be appointed by the other two
arbitrators within the following ten (10) business days. In the event either
party fails to appoint an arbitrator or in the event no agreement is reached
between the two arbitrators as to the appointment of the third arbitrator in
accordance with the foregoing provisions, such arbitrator or arbitrators shall
be appointed, upon application by the interested party, by the CIETAC in
Shanghai. The award of the arbitrators shall be final and binding upon the
parties and shall not be subject to any appeal or challenge whatsoever. Each
party hereby designates its respective address, as set forth in Section 16.01
hereof, as its respective domicile at which service of process may be made in
any arbitration, legal action or proceeding arising hereunder. Each party shall
bear its own costs and expenses related to the arbitration unless otherwise
determined by the CIETAC in its arbitration award, and each party shall bear
equally the costs and expenses of the arbitrators.


ARTICLE X VI
Miscellaneous


16.01 Notices
 
Any notices, requests, claims, demands, instructions and other communications to
be given hereunder to any party shall be in writing and delivered in person,
sent either by hand delivery, by international courier, or by facsimile
transmission with confirmation of such transmission, to the following addresses
(or at such other address or number as specified in writing by the other party
pursuant hereto):-


If to Sellers
Thomas Chia
No. 666, West Kang Qiao Road, Kang Qiao Industry Zone, Pu Dong District,
Shanghai, P.R.C.



If to Purchaser
Jing Jing Long
10925 Schmidt Road,
 
El Monte, CA 91733 USA
   



16.02 Amendments
 
This Agreement may be amended only upon the mutual written consent of the
parties hereto.

 
17

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
 
16.03 Duplicates, Originals Counterparts
 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which together shall constitute one and the same
agreement.


16.04 Entire Agreement
 
This Agreement, including the Schedules hereto, constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings between the parties. There are no
representations, warranties, undertakings or agreements between the parties with
respect to the subject matter of this Agreement except as set forth herein.


16.05 Non-Assignability
 
None of the parties hereto may assign its rights, interests, obligations or
liabilities under this Agreement or delegate its duties without the prior
written consent of the other party.


16.06 Headings
 
The headings contained in this Agreement are for convenience of reference only
and shall not affect the interpretation of this Agreement.


16.07 Governing Law
 
This Agreement shall be governed and construed in accordance with the laws of
People’s Republic of China.


16.08 Remedies
 
No remedy conferred by any of the specific provisions of this Agreement is
intended to be exclusive of any other remedy, and each and every remedy will be
cumulative and will be in addition to every remedy given under this Agreement or
now or subsequently existing, at law or in equity, by statute or otherwise. The
election of any one or more remedies by Purchaser or Sellers will not constitute
a waiver of the right to pursue other available remedies.


16.09 Severability
 
In the event any term or provision of this Agreement shall be deemed to be
illegal, invalid or unenforceable for any reason, such illegality, invalidity or
unenforceability will not affect any other term or provision of this Agreement
and the parties shall endeavor to replace the invalid or null and void
provision(s) with such which correspond best to the intentions of the parties
hereto.

16.10 Language
 
This Agreement shall be written in English and Chinese, both versions shall be
equally authentic. In case of any discrepancy between the two versions, the
Chinese version shall prevail.


***************************************************************************

18

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
hereinbefore stated.


Purchaser:
Tank Sports Inc.
By: /s/  Jing Jing Long
Title: CEO



Seller:
(Each Seller who entrusted Mr. Thomas Chia to sign this Agreement are listed in
Schedule A)
 
 
By: /s/  Thomas Chia
Title: Executive Director
 
 
 
/s/  Thomas Chia
 
 
 
/s/  Stanley Chan
 
 
 
/s/  Chan Iong Sang
 
     




19

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

SCHEDULES


A
Sellers
1.01
B
Total PMI Shares Holder by Seller
1.02(a)
C
Consideration Shares & Transfer Sechedule
1.02(b)
D
List of the Assets
2.02(a)
E
Affiliates
3.01(b); 3.03; 3.04
F
List of Debts
2.02(b)
G
Finance Statement
1.02(a); 3.04
H
Due Diligence Report
1.02(a)
I
List of Real Estates
3.05(a)
J
List of Leasing
3.05(b)
K
List of Machines and Equipment
3.06
M
List of Proprietary Rights
3.07(a)
N
Contracts
3.08
O
Certificates
3.09(b)
P
Litigations
3.10
Q
List of Employees
3.13
R
Distributors, Sales and Agents
3.14
S
Warehouses
3.16
T
Others
3.11



 
 
 
 
 

 



20

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

Schedule A,B,C (Combined)
 


 
Name of Seller
[tanksports_stockagreement.jpg]
PMI Shares Owned and to be transferred by Seller
 
Total Number of Consideration Shares/Warrants Received
 
Number of Shares to be Transferred to Seller within 45 days after the Closing
Date
Number of Shares to be Transferred to Seller on the 180th date following the
Closing Date
Shareholder
& Management
       
Thomas Chia
1,441,610
549,185/205,944
32,9511
219,674
Stanley Chan
756,558
288,212/108,080
172,927
115,285
Joseph Chan
247,040
94,110/35,291
56,466
37,644
Shareholder & Investor
       
Asia Star IT Fund LP
585,868
223,188/83,696
133,913
89,275
Kilin To
19,529
7,440/2,790
4,464
2,976
Jonas Wang
465
177/66
106
71
Ada Yuen
1,255
478/179
287
191
Chong Family Trust
465
177/66
106
71
Eric Lin
930
354/133
212
142
Shareholder & Non-Management
       
Michael Tung
465
177/66
106
71
Mitchell Tseng
2,325
886/332
532
354
Tse Kwong
288,7500
1,100,000/412,500
660,000
440,000
Christina Mou
900,000
342,857/128,571
205,714
137,143
Inspirational Wisdom Ltd
1,500,000
571,429/214,286
342,857
228,572
Lee Chang Chi
448,612
170,900/64,088
102,540
68,360
Ying Ming Che
1,497,378
570,430/213,912
342,258
228,172
Cheng Wen Cheng
52,500
20,000/7,500
12,000
8,000
Smartman Enterprises Ltd
157,500
60,000/22,500
36,000
24,000
Total
10,500,000
4,000,000/1,500,000
2,400,000
1,600,000

 
 
 
 
 
 
 
 
 
 
 21

--------------------------------------------------------------------------------